Citation Nr: 1811396	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a stomach disability, to include a bleeding ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer.  In March 2012, the Veteran and his spouse testified at a hearing before the undersigned.  Transcripts of both hearings are of record.

The Board remanded this matter in June 2014 and May 2017.

At the March 2012 Board hearing, the Veteran raised the issues of entitlement to a total disability rating due to individual unemployability based on service-connected disabilities and/or a permanent and total disability rating for pension purposes.  The Board referred those issues to the Agency of Original Jurisdiction (AOJ) in its June 2014 and May 2017 remands because they had not been the subject of preliminary development or initial adjudication.  To date, no action has been taken by the AOJ to review either of those issues.  Therefore, the Board does not have jurisdiction over those issues, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this appeal, but finds that this matter must again be remanded for further development before a decision may be made on the merits.

In the May 2017 remand, the Board noted that an August 2014 VA examiner found no evidence of a stomach condition during the Veteran's active service, but did not comment on the significance, if any, of a note in the service treatment records showing that the Veteran complained of abdominal pain in April 1974.  The Board therefore directed that an addendum opinion be obtained and specifically instructed, "The relationship between the Veteran's report of in-service stomach difficulties and current disability, if any, should be fully detailed."

On remand, the case was referred to a VA clinician who reviewed the record and opined that it is less likely as not that any stomach or gastrointestinal disorder diagnosed during the period of the claim had its onset during the Veteran's active service or is otherwise related thereto.  As a rationale for that opinion, she stated, "STRs are silent for complaints of stomach issues", summarized the records pertaining to the Veteran's current stomach and gastrointestinal complaints, and concluded, "Therefore, I come to the above opinion."  The examiner's opinion does not reflect consideration of the April 1974 in-service complaint of abdominal pain.  Therefore, it does not complete the Board's May 2017 remand directives.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Moreover, the opinion is not adequate for decision-making purposes because it does reflect consideration of all the relevant evidence of record.  Therefore, the issue must again be remanded so that another addendum may be obtained in consideration of the April 1974 complaint of abdominal pain.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:


1.  Forward the record and a copy of this remand to the clinician who provided the May 2017 VA opinion or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.  The clinician is asked to review the record and then respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any stomach or gastrointestinal disorder diagnosed during or in proximity to the claim, even if currently resolved, had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service?

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the April 1974 note in the service treatment records showing complaints of pain in the side of the abdomen.  That note indicates that the Veteran reported that he also experienced those symptoms during boot camp and includes an assessment of left upper quadrant pain with an uncertain etiology.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






